G-uerry, J.,
concurring specially. This is a suit on a note signed •by the defendant alone, and the defense is that she was a surety for some one else, not her husband. There is no plea or evidence that she signed this note through mistake or fraud, or that any one else was to have signed the note and was prevented from so signing. The Civil Code, § 3538, says: “The contract of surety-ship is that whereby one obligates himself to pay the debt of another in consideration of credit or indulgence given, or other benefit given to his principal, the principal remaining hound therefor” (italics ours). In the present case there is no contention that there is any principal who is bound to pay this obligation. In Jordan v. Douglas Grocery Co., 27 Ga. App. 296 (108 S. E. 139), it was said: “The very essence of a contract of suretyship is that there 'should be someone liable as principal. This necessarily contemplates that where such a note is given there must be at least two parties who signed it and are liable for the payment thereof, the principal and the surety. As only one person signed the note sued on, that person must necessarily be the principal.” The judgment for the plaintiff was properly directed.